ATTORNEY GENERAL HENRY HAS REFERRED TO ME YOUR LETTER OF JULY 19, 1990, INQUIRING AS TO THE WORKERS' COMPENSATION RATES FOR "FARM MACHINERY — OPERATIONS AND DRIVERS." I HAVE SHARED YOUR LETTER WITH LARRY DERRYBERRY, WHO REPRESENTS THE NATIONAL COUNCIL ON COMPENSATION INSURANCE IN OKLAHOMA, AND WHO WILL GET THE INFORMATION YOU NEED FOR HIS CLIENT. SHOULD YOU HAVE ANY ADDITIONAL CONCERNS OR QUESTIONS, YOU MIGHT SHARE THEM WITH MR. DERRYBERRY. ALSO, IF YOU HAVE NOT RECEIVED A RESPONSE WITHIN THE NEXT SEVERAL WEEKS, PLEASE LET US KNOW AND I WILL CALL MR. DERRYBERRY TO FOLLOW UP.
(85 O.S.)
(ROBERT A. BUTKIN)